Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07092 BlackRock Florida Insured Municipal 2008 Term Trust (Exact name of registrant as specified in charter) 100 Bellevue Parkway, Wilmington, DE 19809 (Address of principal executive offices) (Zip code) Robert S. Kapito, President BlackRock Florida Insured Municipal 2008 Term Trust 40 East 52nd Street, New York, NY 10022 (Name and address of agent for service) Registrants telephone number, including area code: 888-825-2257 Date of fiscal year end: December 31, 2007 Date of reporting period: March 31, 2007 Item 1. Schedule of Investments. The Registrants unaudited schedule of investments as of the close of the reporting period pursuant to Rule 30b1-5 under the Investment Company Act of 1940 is as follows: PORTFOLIO OF INVESTMENTS (unaudited) MARCH 31, 2007 BlackRock Florida Insured Municipal 2008 Term Trust (BRF) (Percentages shown are based on Net Assets) Principal Amount Option Call Description Provisions 1 Value LONG-TERM INVESTMENTS81.4% Florida80.2% $ 1,500 Alachua Cnty. Sch. Dist., Ad Valorem Ppty. Tax GO, 4.25%, 1/01/09, FSA No Opt. Call $ 1,516,350 Brd. of Ed., Sch. Impvts. Misc. RB, Ser. A, 5.00%, 7/01/08, FGIC No Opt. Call City of Jacksonville, Pub. Impvts. Sales Tax RB, 4.10%, 10/01/08, AMBAC No Opt. Call Sales Tax RB, 3.125%, 10/01/08, FGIC No Opt. Call Sales Tax RB, 4.25%, 10/01/08, AMBAC No Opt. Call City of Lakeland, Elec., Pwr. & Lt. RB, 5.90%, 10/01/08, FSA No Opt. Call City of Orlando, Swr. RB, Ser. A, 3.25%, 10/01/08, AMBAC No Opt. Call Ser. A, 3.50%, 10/01/09, AMBAC No Opt. Call Cnty. of Hillsborough, Wtr. RB, 4.50%, 8/01/08, AMBAC No Opt. Call Cnty. of Miami-Dade, Misc. Taxes RB, Ser. A, Zero Coupon, 2/01/08, MBIA 04/07 @ 99.176 2 Misc. Taxes RB, Ser. B, Zero Coupon, 10/01/08, AMBAC ETM Misc. Taxes RB, Ser. B, Zero Coupon, 10/01/08, AMBAC No Opt. Call Pub. Svc. Tax Pub. Impvt. RB, 3.40%, 4/01/08, AMBAC No Opt. Call Cnty. of Orange, Misc. Taxes RB, Ser. A, 4.00%, 10/01/08, AMBAC No Opt. Call 2 Sales Tax RB, Ser. A, 5.85%, 10/01/08, MBIA ETM Sales Tax RB, Ser. A, 5.85%, 10/01/08, MBIA No Opt. Call Cnty. of Osceola, Fuel Sales Tax RB, 3.10%, 4/01/08, FGIC No Opt. Call Trans. Impvts. Sales Tax RB, 3.75%, 10/01/08, AMBAC No Opt. Call Cnty. of Seminole, Wtr. RB, 6.00%, 10/01/09, MBIA No Opt. Call Dept. of Env. Protection, Recreational Fac. Impvts. Sales Tax RB, Ser. B, 4.00%, 7/01/08, FGIC No Opt. Call Div. of Bd. Fin., Recreational Fac. Impvts. Misc. Taxes RB, Dept. of Env. Presvtn. Proj., Ser. B, 5.25%, 7/01/10, FSA 07/08 @ 101 Recreational Fac. Impvts. Sales Tax RB, Nat. Res. & Presvtn. Proj., Ser. A, 5.00%, 7/01/11, AMBAC 07/07 @ 101 Escambia Cnty. Utils. Auth., Mult. Util. RB, Ser. B, 6.125%, 1/01/09, FGIC No Opt. Call Greater Orlando Aviation Auth., Port, Arpt. & Marina RB, Orlando Arpt. Facs. Proj., Ser. C, 3.50%, 10/01/08, MBIA No Opt. Call Hillsborough Cnty. Sch. Brd., Sales Tax RB, 4.00%, 10/01/09, AMBAC No Opt. Call Indian River Cnty. Sch. Dist., Ad Valorem Ppty. Tax GO, 3.25%, 4/01/08, FSA No Opt. Call Lee Cnty., Port, Arpt. & Marina RB, 4.25%, 10/01/09, FSA No Opt. Call Miami, Ad Valorem Ppty. Tax GO, 5.90%, 12/01/08, FGIC No Opt. Call 6.00%, 12/01/09, FGIC No Opt. Call Miami-Dade Cnty. Edl. Facs. Auth., Univ. & Coll. Impvts. RB, Univ. of Miami Proj., Ser. A, 4.875%, 4/01/09, AMBAC No Opt. Call Miami-Dade Cnty. Sch. Brd., Lease Approp. COP, 5.25%, 8/01/11, FSA 08/08 @ 101 Mun. Loan Council, Pub. Impvts. Misc. RB, Ser. C, 3.50%, 11/01/08, MBIA No Opt. Call Pasco Cnty., Rec. Recovery RB, 6.00%, 4/01/09, FGIC 04/07 @ 100 Polk Cnty. Sch. Brd., Sch. Impvts. Lease Approp. COP, Ser. A, 3.20%, 1/01/08, FSA No Opt. Call St. Petersburg Hlth. Facs. Auth., Hlth., Hosp. & Nursing Home RB, All Childrens Hosp. Proj., 3.10%, 11/15/08, AMBAC No Opt. Call Tpke. Auth., Hwy. Impvts. Hwy. Tolls RB, Ser. B, 5.50%, 7/01/08, MBIA No Opt. Call Vlg. Ctr. Cmnty. Dev. Dist., Recreational RB, Ser. A, 5.50%, 11/01/08, MBIA No Opt. Call Volusia Cnty., Sales Tax RB, Ser. B, 4.00%, 10/01/08, MBIA No Opt. Call Puerto Rico1.2% Mun. Fin. Agcy., Cash Flow Mgmt. Ad Valorem Ppty. Tax GO, Ser. A, 5.625%, 8/01/10, FSA 08/09 @ 101 Total Long-Term Investments (cost $103,912,977) 1 BlackRock Florida Insured Municipal 2008 Term Trust (BRF) (continued) (Percentages shown are based on Net Assets) Principal Amount Description Value SHORT-TERM INVESTMENTS19.8% Florida3.3% $ 4,250 3 Jacksonville Hlth. Facs. Auth., Hlth., Hosp. & Nursing Home Impvts. RB, Baptist Med. Ctr. Proj., 3.75%, 4/02/07, FRDD $ 4,250,000 Shares Money Market Funds16.5% AIM Tax Free Cash Res. Portfolio - Institutional Class, 3.45% SSgA Tax Free Money Mkt. Fund - Class A, 3.06% Total Short-Term Investments (cost $25,500,000) Total Investments 101.2% (cost $129,412,977 4 ) $ 130,643,569 Liabilities in excess of other assets (1.2)% Net Assets Applicable to Common Shareholders100% $ 129,127,671 1 Date (month/year) and price of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. 2 Security is collateralized by Municipal or U.S. Treasury obligations. 3 For purposes of amortized cost valuation, the maturity date of this instrument is considered to be the earlier of the next date on which the security can be redeemed at par, or the next date on which the rate of interest is adjusted. Rate shown is rate as of March 31, 2007. 4 Cost for federal income tax purposes is $129,409,273. The net unrealized appreciation on a tax basis is $1,234,296, consisting of $1,333,064 gross unrealized appreciation and $98,768 gross unrealized depreciation. The value (market value plus accrued interest) of securities that are covered by insurance, which ensures the payment of principal and interest, represent approximately 99.2% of the Trusts managed assets. AMBAC  30.7% FGIC  15.7% FSA  19.1% MBIA  17.2% Other  16.5% KEY TO ABBREVIATIONS AMBAC  American Municipal Bond Assurance Corp. FSA  Financial Security Assurance COP  Certificate of Participation GO  General Obligation ETM  Escrowed to Maturity MBIA  Municipal Bond Insurance Assoc. FGIC  Financial Guaranty Insurance Co. RB  Revenue Bond FRDD  Floating Rate Daily Demand 2 Item 2. Controls and Procedures. (a) The Registrants principal executive and principal financial officers have evaluated the Registrants disclosure controls and procedures within 90 days of this filing and have concluded, as of that date, that the Registrants disclosure controls and procedures were reasonably designed to ensure that information required to be disclosed by the Registrant in this Form N-Q was recorded, processed, summarized, and reported within the required time periods and that information to be disclosed by the Registrant in this Form N-Q was accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a -3(d)) that occurred during the Registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 3. Exhibits. Separate certifications of the Registrants Principal Executive and Financial Officers pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached as EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BlackRock Florida Insured Municipal 2008 Term Trust By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: May 25, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert S. Kapito Name: Robert S. Kapito Title: President and Principal Executive Officer Date: May 25, 2007 By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: May 25, 2007
